16‐3192‐cr 
United States v. Guzman‐Ferreiras 
                                                    
                                   UNITED STATES COURT OF APPEALS 
                                           FOR THE SECOND CIRCUIT 
 
                                                   SUMMARY ORDER 
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 16th day of October, two thousand seventeen. 
                     
PRESENT:  DENNY CHIN,  
                    CHRISTOPHER F. DRONEY,  
                                         Circuit Judges, 
                    JANE A. RESTANI, 
                                         Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
UNITED STATES OF AMERICA,   
                                         Appellee, 
                                                                                      16‐3192‐cr 
                                         v.  
 
LUIS RODRIGUEZ‐HILARIO, 
                                         Defendant, 
 
SERGIO DONATO GUZMAN‐FERREIRAS,  
                                         Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x   




                                                 
 Jane A. Restani, Judge for the United States Court of International Trade, sitting by 
*

designation. 
                                                                                                  

FOR APPELLEE:                                 Barbara A. Masterson and Gregory L. Waples, 
                                              Assistant United States Attorneys, for Eugenia 
                                              A.P. Cowles, Acting United States Attorney for 
                                              the District of Vermont, Burlington, Vermont. 
 
FOR DEFENDANT‐APPELLANT:            Labe M. Richman, New York, New York. 
 
         Appeal from the United States District Court for the District of Vermont 

(Murtha, J.).  

                  UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                  Defendant‐appellant Sergio Donato Guzman‐Ferreiras (ʺGuzmanʺ) 

appeals the order of the district court entered July 21, 2016, denying his petition for a 

writ of error coram nobis vacating his conviction.  Guzmanʹs petition arose from his 

March 19, 2004, judgment of conviction upon his guilty plea to transportation of illegal 

aliens within the United States, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii).  Guzman is no 

longer in custody, and is facing deportation as he has been ordered removed from the 

United States.  Guzman argues that his trial counsel failed to advise him accurately 

about the immigration consequences of his guilty plea.  We assume the partiesʹ 

familiarity with the facts, procedural history, and issues on appeal. 

                  We review the district courtʹs decision denying a writ of error coram nobis 

for abuse of discretion.  Foont v. United States, 93 F.3d 76, 79 (2d Cir. 1996).  ʺA writ of 

error coram nobis is an ʹextraordinary remedy,ʹ typically available only when habeas 

relief is unwarranted because the petitioner is no longer in custody.ʺ  Kovacs v. United 


                                                2
                                                                                                

States, 744 F.3d 44, 49 (2d Cir. 2014) (internal citation omitted).  To obtain coram nobis 

relief, a petitioner must show ʺ1) there are circumstances compelling such action to 

achieve justice, 2) sound reasons exist for failure to seek appropriate earlier relief, and 

3) the petitioner continues to suffer legal consequences from his conviction that may be 

remedied by granting of the writ.ʺ  Id. (quoting Foont, 93 F.3d at 79). 

              The district court did not abuse its discretion in denying Guzmanʹs 

petition for a writ of error coram nobis based on the claimed error in the advice he was 

given about the immigration consequences of his guilty plea.  First, the record 

establishes that Guzman was advised by his counsel and the district court that his 

guilty plea ʺmay result in deportation.ʺ  Guzmanʹs written plea agreement, which he 

and his trial counsel both signed, stated that ʺ[t]he defendant is aware that, if he is an 

alien . . . , the guilty plea may result in deportation.ʺ  App. 101.  Moreover, at Guzmanʹs 

plea hearing on November 4, 2003, the district court asked Guzman if he was aware his 

ʺguilty plea may result in . . . deportation,ʺ App. 28‐29, and Guzman responded that he 

understood.  The district court confirmed with Guzmanʹs counsel that she had 

ʺreviewed with [Guzman] the charge to which he is pleading guilty as well as each and 

every paragraph of the plea agreement.ʺ  App. 36.  These warnings were sufficient to 

satisfy counselʹs obligations, prior to Padilla v. Kentucky, 559 U.S. 356 (2010), to advise 

Guzman of the immigration consequences of his guilty plea.  See Chaidez v. United States, 

568 U.S. 342 (2013) (holding that Padilla could not be applied retroactively to cases 

which became final before the case was decided); see also United States v. Couto, 311 F.3d 
                                              3
                                                                                                     

179, 187 (2d Cir. 2002) (ʺWe have held that an attorneyʹs failure to inform a client of the 

deportation consequences of a guilty plea, without more, does not fall below an 

objective standard of reasonableness.ʺ), abrogated by Padilla, 559 U.S. at 370.1 

                        Second, Guzmanʹs petition is untimely.  He has not provided a sound 

reason as to why he delayed for over twelve years in bringing the petition.  See Foont, 93 

F.3d at 79 (ʺ[C]oram nobis relief may be barred by the passage of time.ʺ).  Guzman pled 

guilty on November 4, 2003.  He did not file a motion to set aside his guilty plea.  Nor 

did he file a motion to set aside the sentence pursuant to 28 U.S.C. § 2255.  It was only 

on March 10, 2016, that Guzman filed his petition for a writ of error coram nobis.  In fact, 

Guzmanʹs trial counsel specifically identified the passage of time as a barrier to her 

recalling specifically what advice she gave Guzman.  Accordingly, the district court did 

not abuse its discretion in denying Guzmanʹs petition for a writ of error coram nobis. 

                        We have considered all of Guzmanʹs remaining arguments and conclude 

they are without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                                        FOR THE COURT: 
                                                        Catherine OʹHagan Wolfe, Clerk 




                                                 
1 We note that this case does not involve a situation where counsel made an affirmative 
misrepresentation that a conviction would not result in immigration consequences.  See e.g., 
Kovacs v. United States, 744 F.3d 44, 50‐51 (2d Cir. 2014).  Moreover, while cases have held that 
where deportation is mandatory, it is objectively unreasonable post‐Padilla to fail to inform a 
client that deportation is certain, see Rodriguez v. New York, No. 16‐cv‐5615, 2017 WL 1655217, at 
*9 (E.D.N.Y. May 2, 2017) (collecting cases), the conviction here became final long before Padilla.  
                                                          4